Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                    December 16, 2014

The Court of Appeals hereby passes the following order:

A14A1664. CRAVEN v. THE STATE.

       In 2006, David Wayne Craven was convicted of aggravated child molestation,
child molestation, and two counts of aggravated sodomy. This court affirmed his
conviction. Craven v. State, 292 Ga. App. 592 (664 SE2d 921) (2008). In 2014,
Craven filed a pro se “Motion to Vacate a Void Judgment.” The trial court dismissed
his motion, and Craven filed this appeal. Because we lack jurisdiction, we must
dismiss the appeal.
       “A direct appeal does not lie from the denial of a motion to set aside a sentence
as void unless it raises a colorable claim that the sentence is, in fact, void.” (Citations
and punctuation omitted.) Paradise v. State, 321 Ga. App. 371, 372 n.1 (740 SE2d
238) (2013). And a sentence is void only if it imposes punishment that the law does
not allow. Crumbley v. State, 261 Ga. 610, 611 (1) (409 SE2d 517) (1991). “Motions
to vacate a void sentence generally are limited to claims that — even assuming the
existence and validity of the conviction for which the sentence was imposed — the
law does not authorize that sentence, most typically because it exceeds the most
severe punishment for which the applicable penal statute provides.” (Citations
omitted.) von Thomas v. State, 293 Ga. 569, 572 (2) (748 SE2d 446) (2013).
       In his brief, Craven argues that his convictions must be reversed based upon
a flaw in the indictment and failure to prove venue. These are not colorable void
sentence claims. See, e.g., id. Accordingly, we lack jurisdiction to consider this
appeal, and it is hereby DISMISSED.
                                      Court of Appeals of the State of Georgia
                                                                           12/16/2014
                                             Clerk’s Office, Atlanta,____________________
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.